DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 134-140, 142-146, 195 and 196 are pending in the instant invention.  According to the Amendments to the Claims, filed April 13, 2022, claims 134, 142, 143 and 146 were amended and claims 1-133, 141 and 147-194 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2017/063533, filed November 28, 2017, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/552,073, filed August 30, 2017; b) 62/458,306, filed February 13, 2017; and c) 62/427,044, filed November 28, 2016.
	Although the inventor’s or joint inventor’s claim for the benefit of a prior-filed invention under 35 U.S.C. § 119(e) is acknowledged, the inventor or joint inventor has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e) as follows:
	The later-filed invention must be an invention for a patent, for an invention which is also disclosed in the prior-filed inventions (the provisional inventions).  The disclosure of the invention in the prior-filed inventions and in the later-filed invention must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  {See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)}.
	The specifications of the prior-filed inventions, US Provisional Application Nos.: a) 62/552,073; b) 62/458,306; and c) 62/427,044, respectively, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this invention for the following reason: the specification in the instant invention has been amended with respect to the scope of Formula (VII), which now discloses amended definitions for at least R1, R2, and/or R4, respectively, and is no longer coextensive with that of US Provisional Application Nos.: a) 62/552,073; b) 62/458,306; and c) 62/427,044, respectively.
	Consequently, since the specifications of US Provisional Application Nos.: a) 62/552,073; b) 62/458,306; and c) 62/427,044, respectively, lack adequate support or enablement for one or more claims of the elected invention of Group III, as defined below in Restrictions / Election of Species, and in the manner provided by 35 U.S.C. § 112(a), the first Office action on the merits of all relevant claims drawn to Group III will be prosecuted according to the earliest effective filing date afforded this invention, which is that of International Application No. PCT/US2017/063533, filed November 28, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse,  in the reply filed on April 13, 2022, is acknowledged: a) Group III - claims 134-140, 142-146 and 195; and b) substituted [1,2,4]triazolo[4,3-a]-pyrazine of Formula (VII) - pp. 160-161, Example 47, Compound 50, shown to the right below, and hereafter referred to as 3-(difluoromethyl)-6-(6-(2,2,2-trifluoro-ethoxy)pyridin-3-yl)-[1,2,4]triazolo[4,3-a]pyrazine, where m = 0; R1 = -CHF2; each R2 = -H; and R3 = -OR7, wherein R7 = -CH2CF3.  Claims 134-140, 146 and 195 read on the elected species.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group III, for a first Office action and prosecution on the merits.
	Next, the inventor or joint inventor should further note that claim 134 is directed to allowable substituted [1,2,4]triazolo[4,3-a]pyrazines of the Formula (VII).  Pursuant to the procedures set forth in MPEP § 821.04(b), claim 196, directed to a method of treating a neurological disorder or a psychiatric disorder, wherein the method comprises administering… a substituted [1,2,4]triazolo[4,3-a]pyrazine of the Formula (VII), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on October 15, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Thus, a first Office action and prosecution on the merits of claims 134-140, 142-146, 195 and 196 is contained within.

Reasons for Allowance

	Claims 134-140, 142-146, 195 and 196 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted [1,2,4]triazolo[4,3-a]pyrazines of the Formula (VII), as recited in claim 134.
	Consequently, the limitation on the core of the substituted [1,2,4]triazolo[4,3-a]pyrazines of the Formula (VII) that is not taught or fairly suggested in the prior art is R3 on the periphery of the [1,2,4]triazolo[4,3-a]pyrazine core.  This limitation is present in the recited species of claim 146.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
COMPOUNDS AND THEIR METHODS OF USE

	has been deleted and replaced with the following:
---“SUBSTITUTED [1,2,4]TRIAZOLO[4,3-a]PYRAZINES AS MODULATORS OF SODIUM CHANNEL ACTIVITY”---

	In claim 134, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula (VII):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(VII)

or a pharmaceutically acceptable salt thereof,

wherein:

	R1 is hydrogen, CH3, C1-6 haloalkyl, O-phenyl, C3-8 carbocyclyl, or phenyl, wherein the CH3, C1-6 haloalkyl, O-phenyl, C3-8 carbocyclyl, or phenyl is optionally substituted with one or more substituents independently selected from the group consisting of halo, ORc, and 3-8 membered heterocyclyl;
	each R2 is independently hydrogen, halo, or C1-6 alkyl;
	R3 is halo, cyano, nitro, C1-6 alkyl, C(O)Rc, C(O)N(Rd)2, C(O)ORc, N(Rd)2, OR7, C3-8 carbocyclyl, or 3-8 membered heterocyclyl, wherein the C1-6 alkyl, C3-8 carbocyclyl, or 3-8 membered heterocyclyl is optionally substituted with one or more independently selected R5 substituents;
	R4 is cyano, nitro, C1-6 alkyl, C(O)Rc, C(O)N(Rd)2, C(O)ORc, N(Rd)2, ORc, C3-8 carbocyclyl, or 3-8 membered heterocyclyl, wherein the C1-6 alkyl, C3-8 carbocyclyl, or 3-8 membered heterocyclyl is optionally substituted with one or more independently selected R5 substituents;
	each R5 is independently halo, cyano, nitro, C1-6 alkyl, C(O)N(Rd)2, N(Rd)2, NRdC(O)Rc, ORc, S(O)2Rc, S(O)2N(Rd)2, S(O)2ORc, C3-8 carbocyclyl, or 3-8 membered heterocyclyl;
	each Rc is independently hydrogen or C1-6 alkyl, wherein each C1-6 alkyl is optionally and independently substituted with one or more independently selected R6 substituents;
	each Rd is independently hydrogen or C1-6 alky];
	each R6 is independently halo, cyano, C3-8 carbocyclyl, or 3-8 membered heterocyclyl, wherein each C3-8 carbocyclyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halo and cyano;
	R7 is C1-6 alkyl or C3-8 carbocyclyl, wherein the C1-6 alkyl or C3-8 carbocyclyl is optionally substituted with one or more independently selected R6 substituents; and
	m is 0, 1, or 2.”---

	In claim 135, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 134, or a pharmaceutically acceptable salt thereof, wherein R1 is hydrogen, CH3, C1-6 haloalkyl, or C3-8 carbocyclyl, wherein the CH3, C1-6 haloalkyl, or C3-8 carbocyclyl is optionally substituted with one or more substituents independently selected from the group consisting of halo, ORc, and 3-8 membered heterocyclyl.”---

	In claim 136, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 134, or a pharmaceutically acceptable salt thereof, wherein R1 is CHF2 or CF3.”---

	In claim 137, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 134, or a pharmaceutically acceptable salt thereof, wherein at least one R2 is hydrogen.”---

	In claim 138, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 134, or a pharmaceutically acceptable salt thereof, wherein R3 is OR7.”---

	In claim 139, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 134, or a pharmaceutically acceptable salt thereof, wherein R4 is C1-6 alkyl or ORc.”---

	In claim 140, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 134, or a pharmaceutically acceptable salt thereof, wherein R4 is CH3.”---

	In claim 142, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 134, or a pharmaceutically acceptable salt thereof, wherein R7 is:

(i)	C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with one, two, or three substituents independently selected from the group consisting of halo and cyano; or

(ii)	C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with one C3-8 carbocyclyl, and further wherein the C3-8 carbocyclyl is optionally substituted with one, two, or three substituents independently selected from the group consisting of halo and cyano; or

(iii)	C3-8 carbocyclyl, wherein the C3-8 carbocyclyl is optionally substituted with one, two, or three substituents independently selected from the group consisting of halo and cyano.”---

	In claim 143, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 134, or a pharmaceutically acceptable salt thereof, wherein R7 is C1-6 alkyl, wherein the C1-6 alkyl is optionally substituted with one, two, or three independently selected halo substituents.”---

	In claim 144, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 134, or a pharmaceutically acceptable salt thereof, wherein m is 1 or 2.”---

	In claim 145, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 134, or a pharmaceutically acceptable salt thereof, wherein m is 1.”---

	In claim 146, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 134, wherein the compound is selected from the group consisting of:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 195, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a compound of claim 134, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.”---

	In claim 196, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a neurological disorder or a psychiatric disorder in a subject, wherein the method comprises administering to a subject in need thereof a compound of claim 134, or a pharmaceutically acceptable salt thereof.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Hui-Ju Wu (Reg. No. 57,209) on May 11, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624